EXHIBIT 10.2

RESTRICTED SHARE UNIT AGREEMENT
This RESTRICTED SHARE UNIT AGREEMENT (the “Agreement”) is entered into effective
as of _______ (the “Grant Date”), by and between Kennedy-Wilson, Inc., a
Delaware corporation (the “Company”) and ____ (“Participant”). Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in
Section 2.18 of this Agreement.
WHEREAS, the Company and Participant have entered into that certain letter
agreement, dated as of ____ (the “Letter Agreement”), pursuant to which the
Company has agreed to grant Participant restricted share units (“RSUs”) with
respect to Ordinary Shares of Kennedy Wilson Europe Real Estate Plc (“KWE”),
subject to the terms and conditions set forth therein; and
WHEREAS, this Award (as defined below) is being granted in connection with the
Company’s obligations under the Letter Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE 1.
GRANT, VESTING AND PAYMENT OF RESTRICTED SHARE UNITS
1.1    Award of RSUs. Effective as of the Grant Date, the Company hereby grants
to Participant an award of _____ RSUs (the “Award”) upon and subject to the
terms and conditions set forth in this Agreement. Each RSU that vests shall
represent the right to receive payment, in accordance with this Agreement, of
one Ordinary Share (each, a “Share”). Unless and until an RSU vests, the
Participant will have no right to payment in respect of any such RSU, nor any
right to the underlying Shares.
1.2    Dividend Equivalents. Each RSU granted hereunder is hereby granted in
tandem with a corresponding dividend equivalent (each, a “Dividend Equivalent”),
which Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the payment or forfeiture of the RSU to which it corresponds. With
respect to each dividend for which the record date occurs on or after the Grant
Date and on or prior to the earlier to occur of the payment or forfeiture of the
RSU underlying such Dividend Equivalent, each outstanding Dividend Equivalent
shall entitle the Participant to receive payments equal to dividends paid, if
any, on the Shares underlying the RSU to which such Dividend Equivalent relates,
payable in the same form and amounts as dividends paid to each holder of a
Share. Each such payment shall be made no later than sixty (60) days following
the applicable dividend payment date. Dividend Equivalents shall not entitle
Participant to any payments relating to dividends for which the record date
occurs after the earlier to occur of the payment or forfeiture of the RSU
underlying such Dividend Equivalent. In addition, notwithstanding the foregoing,
in the event of a Termination of Employment for any reason, Participant shall
not be entitled to any Dividend Equivalent payments with respect to dividends
declared but not paid prior to the date of such termination on Shares underlying
RSUs which are unvested as of the date of such Termination of Employment (after
taking into account any accelerated vesting, if any, that may occur in
connection with such termination). Dividend Equivalents and any amounts that may
become distributable in respect thereof shall be treated separately from the
RSUs and the rights arising in connection therewith for purposes of the
designation of time and form of payments required by Section 409A of the Code
and/or Section 457A of the Code (as applicable), and the right to such payments
shall be treated as a right to a series of separate payments.
1.3    Consideration to the Company. In consideration of the grant of the Award
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Affiliate thereof. Nothing in this Agreement shall confer
upon Participant any right to continue as an Employee, consultant, director or
other service provider of the Company or any Affiliate thereof or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate thereof and Participant.
1.4    Vesting. Subject to Section 1.5 hereof, one-third (⅓) of the RSUs granted
hereby shall vest on each of the first, second and third anniversaries of the
Grant Date, subject to Participant’s continued status as an Employee through
each such vesting date.
1.5    Forfeiture, Termination and Cancellation. Notwithstanding any contrary
provision of this Agreement, upon Participant’s Termination of Employment for
any or no reason, all then unvested RSUs subject to this Agreement (after taking
into account any accelerated vesting that occurs in connection with such
termination), and their corresponding Dividend Equivalents, will thereupon
automatically and without further action be forfeited, terminated and cancelled
as of the applicable termination date without payment of any consideration by
the Company, and Participant, or Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights hereunder. No
portion of the Award which has not become vested at the date of Participant’s
Termination of Employment shall thereafter become vested, except as may be
otherwise provided by the Company.
1.6    Payment. As soon as administratively practicable following the vesting of
any RSUs pursuant to Section 1.4 hereof, but in no event later than sixty (60)
days after such vesting date (for the avoidance of doubt, this deadline is
intended to comply with the “short-term deferral” exemption under Section 409A
of the Code and/or ensure that the RSUs and Shares delivered thereunder do not
constitute deferred compensation under Section 457A of the Code (as
applicable)), the Company shall, in settlement of such RSUs, deliver to
Participant a number of Shares equal to the number of RSUs subject to this Award
that vested on such vesting date. All issuances of Shares shall be made in the
form of whole Shares, and any fractional Share will be rounded as determined by
the Company; provided, however, that in no event shall the aggregate number of
RSUs that vest or become payable hereunder exceed the total number of RSUs set
forth in Section 1.1 of this Agreement.
1.7    Tax Withholding. The Company shall have the authority and the right to
deduct or withhold, or to require Participant to remit to the Company, an amount
sufficient to satisfy all applicable federal, state, local and foreign
withholding taxes that required by law to be withheld with respect to any
taxable event arising in connection with the RSUs and/or Dividend Equivalents.
The Company shall not be obligated to deliver any new certificate representing
Shares to Participant or Participant’s legal representative or enter such Shares
in book entry form unless and until Participant or Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes applicable to the taxable income of
Participant arising in connection with the RSUs and/or Dividend Equivalents or
payments thereunder. Unless otherwise determined by the Company in its
discretion, in satisfaction of the foregoing requirement, the Company shall
withhold Shares otherwise issuable under the Award having a fair market value
equal to the sums required to be withheld. Notwithstanding any other provision
of this Agreement, the number of Shares which may be withheld with respect to
the issuance, vesting or payment of the RSUs in order to satisfy the
Participant’s income and payroll tax liabilities shall be limited to the number
of Shares which have a fair market value on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for income and payroll tax purposes that are applicable to such
supplemental taxable income.
1.8    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any Shares payable in respect of the RSUs until (a) all legal
requirements in connection with the issuance and delivery of such Shares have
been satisfied, including any applicable securities laws and any applicable
securities exchange rules and regulations, (b) all approvals and other
clearances from any state, federal or foreign governmental agency which the
Company, in its discretion, determines are necessary or advisable, have been
obtained, and (c) Participant has executed and delivered to the Company or its
Affiliates any representations or agreements that the Company deems appropriate
to satisfy the requirements of any applicable law.
1.9    Rights as Shareholder. Neither the Participant nor any person claiming
under or through Participant shall be, or have any of the rights or privileges
of, a shareholder of KWE with respect to any Shares deliverable in respect of
the RSUs, including, without limitation, voting rights and rights to dividends,
unless and until such Shares shall have been issued, recorded on the records of
the Company or its transfer agents or registrars, and delivered to Participant.
1.10    Restrictions on New RSUs or Shares. Without limiting the generality of
Section 2.3 below, in the event that the RSUs or the Shares underlying the RSUs
are changed into or exchanged for a different number or kind of securities of
KWE or of another corporation or other entity by reason of merger,
consolidation, recapitalization, reclassification, stock split, stock dividend
or combination of shares or otherwise, such new or different number or kind of
securities which are issued upon conversion of or in exchange or substitution
for RSUs or the Shares underlying the RSUs which are then subject to vesting
shall be subject to the same vesting conditions as such RSUs or Shares, as
applicable, unless the Company provides for the vesting of the RSUs or the
Shares underlying the RSUs, as applicable.
ARTICLE 2.    
OTHER PROVISIONS
2.1    Administration. The Board (or a duly appointed committee thereof) shall
have the power to interpret this Agreement and to adopt such rules for the
administration, interpretation and application of the RSUs and this Agreement as
are consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the Board (or
such committee) in good faith shall be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or any
committee or delegate thereof shall be personally liable for any action,
determination or interpretation made in good faith with respect to this
Agreement or the RSUs granted hereby.
2.2    Award Not Transferable. Unless otherwise determined by the Company, the
RSUs, the Shares issuable with respect thereto and the Dividend Equivalents may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares underlying
the RSUs have been issued. Neither the RSUs, the Shares issuable with respect
thereto, the Dividend Equivalents, nor any interest or right therein shall be
liable for the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
2.3    Changes in Capitalization; Corporate Transactions.
(a)    In the event of an Equity Restructuring, the number and type of
securities subject to the Award shall be equitably adjusted by the Board.
(b)    In the event of changes to the outstanding Ordinary Shares by reason of
an extraordinary cash dividend, reorganization, merger, consolidation,
combination, split-up, spin-off, exchange, or other relevant changes in the
capitalization of KWE occurring after the Grant Date and not otherwise provided
for under this Section 2.3, the Board, in its sole discretion, in such manner as
it deems equitable or appropriate taking into consideration the accounting and
tax consequences, is hereby authorized to take, or cause to be taken, any one or
more of the following actions:
(i)    To provide for either (A) termination of the Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the realization of the Participant’s rights (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction or event described in this
Section 2.3, the Board determines in good faith that no amount would have been
attained upon the realization of the Participant’s rights, then the Award may be
terminated by the Company without payment), or (B) the replacement of the Award
with other rights or property selected by the Board in its sole discretion
having an aggregate value not exceeding the amount that could have been attained
upon the realization of the Participant’s rights had the Award been fully
vested;
(ii)    To provide that the Award shall be substituted for by similar awards
covering the stock of KWE’s successor or survivor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
securities subject to the Award;
(iii)    To make adjustments in the number and type of securities subject to the
Award and/or in the terms and conditions of the Award;
(iv)    To provide that the Award shall be payable or fully vested with respect
to all Shares covered thereby, notwithstanding anything to the contrary in this
Agreement; and
(v)    To provide that the Award cannot vest or become payable after such event.
2.4    Clawback. This Award, the RSUs and the Shares or other securities
issuable with respect to the RSUs shall be subject to any clawback or recoupment
policy currently in effect or as may be adopted by the Company, as may be
amended from time to time.
2.5    Binding Agreement. Subject to the limitation on the transferability of
the RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
2.6    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
2.6, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
2.7    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
2.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
2.9    Conformity to Securities Laws. Participant acknowledges that this
Agreement is intended to conform to the extent necessary with all securities
laws and regulations. Notwithstanding anything herein to the contrary, the
Agreement shall be administered, and the RSUs are granted and the Shares subject
thereto may be issued only in such a manner as to conform to such laws, rules
and regulations. To the extent permitted by applicable law, this Agreement shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations.
2.10    Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Company; provided that, no amendment, modification,
suspension or termination of this Agreement shall adversely affect the RSUs in
any material way without the prior written consent of Participant.
2.11    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 2.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
2.12    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of this Agreement, if Participant is subject to Section 16 of the
Exchange Act, the RSUs, the Shares issuable pursuant thereto and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
2.13    Investment Purpose. By its acceptance of the RSUs, Participant
represents that Participant is acquiring the RSUs and the Shares for Purchaser’s
own account and not with a view to or for sale in connection with any
distribution of the RSUs or the Shares.
2.14    Entire Agreement. This Agreement, together with the Letter Agreement,
constitutes the entire agreement of the parties and supersede in its entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
2.15    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile
(including, without limitation, transfer by .pdf), and each of which shall be
deemed to be an original, but all of which together shall be deemed to be one
and the same instrument
2.16    Sections 409A and 457A. Neither the RSUs nor the Dividend Equivalents
are intended to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”) or Section 457A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 457A”). However,
notwithstanding any other provision of this Agreement, if at any time the
Company determines that the RSUs (or any portion thereof) and/or the Dividend
Equivalents may be subject to Section 409A and/or Section 457A, the Company
shall have the right in its sole discretion (without any obligation to do so or
to indemnify Participant or any other person for failure to do so) to adopt such
amendments to this Agreement, or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Company determines are necessary or appropriate either for the
RSUs and/or Dividend Equivalents to be exempt from the application of Section
409A and/or Section 457A or to comply with the requirements of Section 409A
and/or Section 457A; provided, however, that this Section 2.16 shall not create
any obligation on the part of the Company to adopt any such amendment, policy or
procedure or take any such other action.
2.17    Limitation on Participant’s Rights. Entry into this Agreement confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust and shall not have any assets.
Participant shall have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the RSUs, and rights no greater than the right to receive the Shares
as a general unsecured creditor with respect to the RSUs, as and when payable
hereunder.
2.18    Certain Definitions. For purposes of this Agreement, the following terms
shall have their respective meanings set forth below:
(a)“Affiliate” shall mean, with respect to any entity, any other entity directly
or indirectly controlling, controlled by, or under direct or indirect common
control with, such specified entity. For purposes of this definition, “control,”
when used with respect to any specified entity, means the power to direct or
cause the direction of management or policies of such entity, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled by” have correlative
meanings to the foregoing.
(b)“Board” means the Board of Directors of Kennedy-Wilson Holdings, Inc.
(c)“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute or statutes thereto. Reference to any particular Code section shall
include any successor section.
(d)
“Employee” means an employee of the Company or an Affiliate thereof.

(e)“Equity Restructuring” shall mean a nonreciprocal transaction between KWE and
its shareholders, such as a stock dividend, stock split, spin-off, rights
offering or recapitalization through a large, nonrecurring cash dividend, that
causes a change in the per share value of the Shares underlying the RSUs.
(f)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(g)“Ordinary Shares” means the redeemable ordinary shares of no par value in the
capital of KWE issued and designated as “Ordinary Shares” and having the rights,
restrictions and entitlements set out in the memorandum and articles of
association or equivalent constitutional documents of KWE.
(h)“Termination of Employment” means the termination of Participant’s employment
with the Company or an Affiliate of the Company for any reason. The Company, in
its sole discretion, shall determine the effect of all matters and questions
relating to any Termination of Employment, including, without limitation,
whether a Termination of Employment has occurred, whether any Termination of
Employment resulted from a discharge for cause and whether any particular leave
of absence constitutes a Termination of Employment.
(Signature Page Follows)


By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Agreement. Participant has reviewed the Agreement in its
entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Agreement and fully understands all provisions of the Agreement.
Participant hereby agrees to accept as final, binding, and conclusive all
decisions or interpretations of the Committee upon any questions arising under
the Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 KENNEDY-WILSON, INC.
PARTICIPANT
 
 




 
   
   
By:
Name
Its:
 
 
 
 
 








1





